department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jun contact person identification_number contact telephone te0 bq uil codes legend p q r dear this is in response to the request for rulings on the consequences of a re- organization involving three corporations the transactions are described in detail below q was incorporated to construct own and operate a senior living community the internal_revenue_service irs issued a ruling letter recognizing it as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code the code q has continued to own and operate the senior living center consisting of independent living units assisted living units and a skilled nursing facility q’s business is managed by a thirteen-member board_of directors all of whom are volunteer community leaders the apartments that comprise the independent living section are located in two apartment buildings connected to a central building that houses various common areas including a living room dining room kitchen lounges recreation rooms and administrative offices the assisted living portion consists of apartments and associated special common areas in a separate building also connected to the central building the nursing home facility contains intermediate and skilled nursing beds and its own common areas altogether this facility provides for the varying levels of care that elderly residents may need it addresses the physical social psychological and emotional needs of the elderly and includes many features such as lever hardware emergency call response systems monitored hours per day special bathing facilities and front control appliances that accommodate the physical limitations of the elderly the buildings meet the building codes of the americans with disabilities act and the health and life safety codes of the state the health needs of the residents of the independent living units are addressed in a number of ways the residency agreement contains a contractual obligation to provide life care services if necessary the facility also conducts a number of wellness and preventive health maintenance programs its residents have access to transportation services for medical appointments on site vaccination clinics and accommodations for special diets extensive support from the nursing facility and staff is available to independent living residents who need it temporarily a recent market study conducted by an independent consultant shows that q’s independent living facility an expansion of which was under consideration is affordable to of the households with residents age or over in its primary market area the residency agreement contains a commitment to maintaining in residence those who become unable to pay to the extent financially feasible applications are considered without regard to marital status race sex creed or national origin over the past few years q states that it has encountered increasing difficulty in procuring professional liability insurance and umbrella insurance in suitable amounts at a reasonable cost insurance carriers have refused to submit separate quotes for different types of coverage to multiple facilities operated by a single corporation q states that from a regulatory compliance perspective it makes sense to separate the assisted living and nursing home operations which are regulated by state and federal authorities and thus operate in a very different business environment from the independent living portion which is not regulated by the state furthermore reorganization could allow flexibility for new business ventures such as a new senior living center or a drop-in senior day care center such new ventures could be pursued without creating risk for the existing facilities therefore q decided to reorganize its corporate structure into three affiliated corporations a new nonprofit corporation p has been organized to act as the parent and sole member of both the original entity q and another new exempt_organization r which will operate the assisted living and nursing home facilities the two new organizations have been recognized as exempt under sec_501 of the code the board_of directors of q will also be elected and will serve as the directors of all three organizations the bylaws of the three affiliated corporations authorize joint meetings but require that actions taken in the name of each corporation be done separately and reflected in the separate minutes maintained for each corporation r will lease the facility real and personal_property and equipment from q q will also provide administrative services under contract to r the three organizations have requested the following rulings regarding the reorganization q will continue to be recognized as an organization exempt from federal_income_tax under sec_501 a of the code as an organization described in sec_501 and not a private_foundation under sec_509 r will continue to be recognized as an organization exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and not a private_foundation by reason of being an organization whose principal source of financial support will be payments for exempt services as described in sec_509 p will continue to be recognized as an organization exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and not a private_foundation by reason of being a supporting_organization described in sec_509 transfers of payments from q to either p to provide initial capitalization organizational_expenses and allocated operational expenses or to r upon implementation of the reorganization will constitute unusual grants within the meaning of sec_1_509_a_-3 and of the regulations therefore the transfers shall be excluded for the purposes of applying the support tests described in sec_509 of the code to r insofar as applicable q's provision of management administrative and support services to r substantially at cost will not constitute unrelated_trade_or_business and compensation_for it will not constitute unrelated_business_taxable_income to q rental payments under the lease of facilities and equipment to r will not constitute unrelated_business_taxable_income to q under sec_512 of the code or be treated as income from debt-financed_property taxable as unrelated_business_taxable_income to q under sec_514 all three corporations will continue to qualify as organizations described in sec_501 and sec_509 of the code to which contributions are deductible as provided in sec_170 sec_501 of the code recognizes as exempt from federal_income_tax entities that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_509 of the code defines private_foundation as an organization described in sec_501 other than organizations that demonstrate public support in specific ways sec_509 of the code excludes from the definition of private_foundation organizations that normally receive more than one-third of their support from any combination of i gifts grants contributions and membership fees ii gross_receipts from admissions sales performance of services or furnishing of facilities and normally receives not more than one-third of its support in each taxable_year from gross_investment_income and unrelated_business_income sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived from any unrelated_trade_or_business which it carries on regularly sec_512 of the code excludes from unrelated_business_taxable_income rents_from_real_property sec_513 of the code defines the term unrelated_trade_or_business as one that is not substantially related to the exercise or performance by an organization of its charitable purpose or function constituting the basis for its exemption sec_514 of the code requires that with respect to each debt-financed_property a proportion of the income derived from an unrelated_trade_or_business be included in gross_income sec_514 of the code excludes from the term debt-financed_property the income from which must otherwise be included in gross_income property that is substantially related to the exercise or performance of the organization's charitable function sec_1_170a-9 of the income_tax regulations permits the exclusion of unusual grants from the analysis of support to determine whether an organization is -5- publicly supported no single factor is determinative but the service may consider factors similar to those listed in sec_1_509_a_-3 among those listed as favorable factors are grants that are purpose of the organization whether the organization may reasonably be expected to attract a significant amount of public support subsequent to the particular contribution and whether the organization has a representative governing body in the form of assets which further the exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations states that an organization exempt under sec_501 of the code may operate a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt purposes exemption will be denied to an organization that is organized or operated for the primary purpose of carrying on an unrelated_trade_or_business sec_1_502-1 of the regulations explains that a subsidiary of a tax-exempt_organization that provides a service to the exempt_organization will not lose its exemption because as a matter of accounting between the two the subsidiary derives a profit however the subsidiary must not have a primary purpose of carrying_on_a_trade_or_business that would be an unrelated business if regularly carried on by the parent an example distinguishes between an organization that furnishes electric power for a parent university and furnishing electric power for several unrelated organizations sec_1_509_a_-3 of the regulations define unusual grants that may be excluded from the support calculation as those that are i attracted by the publicly supported nature of the organization ii are unusual or unexpected and iii would by reason of their size adversely affect the status of the organization as normally meeting the one-third support_test for any of the applicable periods described in sec_1_509_a_-3 d or e sec_1_509_a_-3 of the regulations provides that in determining whether a particular contribution may be excluded all pertinent facts and circumstances will be taken into account including a whether the contribution was made by a disqualified_person b whether the contribution was in the form of cash or assets which further the exempt purposes of the organization and c whether the organization may reasonably be expected to attract a significant amount of public support subsequent to the particular contribution sec_1_509_a_-4 of the regulations describes a supporting_organization that derives its exempt status from being supervised or controlled in connection with a publicly_supported_organization the control or management of the two organizations must be vested in the same persons sec_1_513-1 of the regulations state that a trade_or_business is related to exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially related for the purpose of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_513-1 provides that gross_income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of an unrelated_trade_or_business revrul_72_124 c b finds that operating a home for the elderly can be an exempt_purpose if it meets the needs of the elderly for housing health care and financial security revrul_79_18 c b elaborates on the provision of financial security by a retirement home it found that it was sufficient to meet the definition of charitable that a retirement home have a policy to maintain in residence those who can no longer afford to pay the full price and that the retirement home be reasonably available to a significant portion of the elderly in the community revrul_81_19 1981_1_cb_353 concerns an organization formed to support and assist a particular university by receiving contributions providing financial management to the academic departments and managing vending machines the university may operate vending facilities for the convenience of its students and faculty thus operating the vending facilities is part of the educational program and the organization was fulfilling its exempt_purpose of furthering the university’s educational program by performing for it various administrative functions including operating the vending machines the rev_rul pointed out that it the organization provided convenience items to another organization income would be subject_to unrelated business income_tax however performing the tasks for an affiliated entity is substantially related to the organization’s exempt_purpose in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit primary purpose was not charitable educational nor scientific but rather commercial its - the court explained that the corporation had completely failed to demonstrate that its services were not in competition with commercial businesses also the organization's financing did not resemble that of the typical organization described in sec_501 of the code it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations issue q the independent living home for the elderly will continue to be recognized as an organization described in sec_501 of the code because it meets the requirements of providing charitable housing for the elderly revrul_72_124 supra establishes the service position that the elderly comprise a separate charitable_class therefore housing for the elderly may be a charitable purpose even if the residents are not in financial distress charitable housing for the elderly must accommodate the special physical needs of the elderly and provide healthcare and financial security q has described a number of physical features designed to support and assist its elderly residents these include adaptations in the living units such as grab bars emergency call buttons and more convenient locations for appliances it has also integrated social recreational and physical support and activities within its facility to meet the health care concerns of the residents q provides a number of preventive and supportive programs such a sec_24 hour emergency access to the nurses transportation to medical appointments on-site wellness programs and access to the nursing facility for temporary conditions q has demonstrated that its facility is reasonably available to a significant portion of the elderly in the community from which most of its residents move q also has a policy of maintaining in residence people who lose the ability to pay the required fees to the best of its ability together these facts demonstrate that q provides a level of financial security to the elderly as required by revrul_79_18 supra q's primary activity of operating a housing facility for the elderly is closely related to its exempt_purpose sec_1_501_c_3_-1 of the regulations says that an exempt_organization may operate a business as a substantial part of its operations so long as it is in furtherance of the exempt_purpose of the organization issue the newly organized assisted living and nursing care entity r is recognized as an organization exempt from federal_income_tax under sec_501 a of the code as an organization described in sec_501 and is not a private_foundation by reason of being a home for the elderly and an organization whose principal source of financial support will be payments for exempt services provided as described in sec_509 in addition to being elderly the residents of this facility will all have some health problems and thus also be regarded as a charitable_class because of their physical distress both facilities expect to earn more than the required of their total support from fees and performance of services for related activities and to receive less than of their total support from investment_income and unrelated businesses issue the newly organized parent_corporation p is recognized as an organization exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and is not a private_foundation by reason of being a supporting_organization described in sec_509 its governing documents restrict its purposes to benefiting two specified supported organizations and other such affiliated organizations addressing the housing healthcare psychological or social needs of senior citizens p’s activities consist of providing educational programs and other charitable activities to q and r as well as administrative management financial advisory and other services it will be operated solely as a supporting_organization by making payments to and providing services to the supported organizations p is supervised or controlled in connection with q and r as described by sec_1 a - h of the regulations the relationship described in this subsection is characterized by common supervision and control between the controlled and controlling organizations the governing instruments of q and r provide that the members of their boards will be identical to the board_of p this meets the requirement that the management of the supporting_organization be vested in the same persons that perform the function for the supported organizations the supporting_organization will be responsive to the needs of the publicly supported organizations and will clearly maintain a significant involvement in their operations finally p is not controlled directly or indirectly by disqualified persons issue transfers of payments from q to either p to provide initial capitalization organizational_expenses and allocated operational expenses or to r upon implementation of the reorganization will constitute unusual grants within the meaning of sec_1_509_a_-3 and of the regulations the grants are from related_organizations not from outside persons the transfers to r will consist of assets that further the exempt_purpose of the recipient this substantiates the claim that the grant is for a charitable purpose in addition r is expected to attract significant public gupport in the form of fees for services in the future it will not be dependent upon a repetition of the unusual grant the transfers to p are for specific start-up purposes which are not expected to recur therefore the transfers are excluded for the purposes of applying the support tests described in sec_509 of the code to p and r insofar as applicable - issue q’s provision of management administrative and support services to r substantially at cost will not constitute unrelated_trade_or_business the services are substantially related to the exempt purposes of both organizations and contribute directly and importantly to their accomplishment revrul_81_19 supra explains that services performed for affiliated organizations which would be exempt if performed by the recipient organization and which contribute importantly to the accomplishment of the exempt purposes are treated as related therefore compensation_for them will not constitute unrelated_business_taxable_income to q issue rental payments under the lease of facilities and equipment to r will not constitute unrelated_business_taxable_income to q under sec_512 of the code because the property is used to accomplish the exempt_purpose of an affiliated entity that is also closely connected to q and that furthers its exempt_purpose like the organization in the example used by sec_1_502-1 of the regulations and that in revrul_81_19 supra q will provide services and equipment to an organization that q supports and that furthers q’s exempt_purpose the situation in bsw group supra is different from this proposed transaction there the organization provided services to unrelated albeit exempt_organizations the recipients were not connected to bsw group and did not further its exempt_purpose however in this case the elderly persons served are often the same people at different stages of their lives the rent that q receives from leasing property to r will also be excluded from the definition of income from debt-financed_property taxable as unrelated_business_taxable_income to q under sec_514 because it is substantially related to q’s purpose issue for the reasons described above both q and r are recognized as exempt under sec_501 of the code and as public_charities under sec_509 therefore contributions to q and r will be deductible under sec_170 p is recognized as exempt under sec_501 as described in sec_509 and therefore contributions to it will also be deductible under sec_170 for these reasons based on the facts presented we rule as follows q will continue to be recognized as an organization exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and not a private_foundation under sec_509 rwill continue to be recognized as an organization exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and not a private_foundation by reason of being an organization whose principal source of financial support will be payments for exempt services provided as described in sec_509 p will continue to be recognized as an organization exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and not a private_foundation by reason of being a supporting_organization described in sec_509 transfers of payments from q to either p to provide initial capitalization organizational_expenses and allocated operational expenses or to r upon implementation of the reorganization will constitute unusual grants within the meaning of sec_1_509_a_-3 and of the regulations therefore the transfers shall be excluded for the purposes of applying the support tests described in sec_509 of the code to r insofar as applicable q’s provision of management administrative and support services to r substantially at cost will not constitute unrelated_trade_or_business and compensation_for it will not constitute unrelated_business_taxable_income to q rental payments under the lease of facilities and equipment to r will not constitute unrelated_business_taxable_income to q under sec_512 of the code or be treated as income from debt-financed_property taxable as unrelated_business_taxable_income to q under sec_514 all three corporations will continue to qualify as organizations described in sec_501 and sec_509 of the code to which contributions are deductible as provided in sec_170 these rulings rely on the understanding that there will be no material changes in the facts upon which they are based any such change should be reported to the ohio tax exempt and government entities te_ge customer service office a copy of this ruling is being forwarded to the ohio te_ge customer service office this ruling is directed only to the organizations that requested it sec_6110 of the code provides that it may not be used or cited as precedent except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under other provisions of the code we also express no opinion as to the future activities that p q and r intend to implement because this letter could help resolve any future questions about your income_tax responsibilities please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely cha joseph chasin manager exempt_organizations technical group
